Name: 2014/414/EU: European Council Decision of 27 June 2014 proposing to the European Parliament a candidate for President of the European Commission
 Type: Decision_ENTSCHEID
 Subject Matter: electoral procedure and voting;  EU institutions and European civil service
 Date Published: 2014-07-01

 1.7.2014 EN Official Journal of the European Union L 192/52 EUROPEAN COUNCIL DECISION of 27 June 2014 proposing to the European Parliament a candidate for President of the European Commission (2014/414/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 17(7) thereof, Whereas: (1) Article 17(7) of the Treaty on European Union provides that, taking into account the elections to the European Parliament and after having held the appropriate consultations, the European Council proposes to the European Parliament a candidate for President of the European Commission. (2) The elections to the European Parliament were held between 22 and 25 May 2014, in accordance with Council Decision 2013/299/EU, Euratom (1). (3) In accordance with Declaration No 11 annexed to the Final Act of the Intergovernmental Conference which adopted the Treaty of Lisbon, representatives of the European Parliament and of the European Council conducted the necessary consultations. (4) Therefore a candidate should be proposed to the European Parliament for President of the European Commission, HAS ADOPTED THIS DECISION: Article 1 Mr Jean-Claude JUNCKER is hereby proposed to the European Parliament as candidate for President of the European Commission. Article 2 This Decision shall be forwarded to the European Parliament. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 June 2014. For the European Council The President H. VAN ROMPUY (1) Council Decision 2013/299/EU, Euratom of 14 June 2013 fixing the period for the eighth election of representatives to the European Parliament by direct universal suffrage (OJ L 169, 21.6.2013, p. 69).